Citation Nr: 1505452	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  09-43 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for transient cerebral ischemia, to include as secondary to the service-connected vasovagal syncope, based upon substitution of the appellant as the claimant.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1956 to August 1966.  He died in May 2010 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2012 rating decisions of the VA Regional Office (RO) in Houston, Texas and the St. Paul Pension Management Center in St Paul, Minnesota, respectively.  

In October 2014, the appellant and her daughter testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

At the time of the Veteran's death, he had appealed the issue of service connection for transient cerebral ischemia.  Following the Veteran's death, the appellant filed a claim seeking service connection for the cause of the Veteran's death as well a request to be substituted for the Veteran in his appealed claim.  The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002).  The evidence shows that the appellant's request for substitution was granted.  

The issue of service connection for transient cerebral ischemia being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death certificate states that he died in May 2010 as result of multiple system organ failure due to or as a consequence of cardio/pulmonary collapse due to or as a consequence of subdural hematoma due to or as a consequence of acute, severe cerebral/vascular accident (brain attack).

2.  At the time of the Veteran's death, service connection had been established for vasovagal syncope, evaluated as zero percent or noncompensably disabling.

3.  A September 2005 VA examination for the Veteran's vasovagal syncope shows that his disability resulted in episodic dizziness and brief passing out spells.

4.  A December 2014 statement from E.P., M.D. shows that he reviewed the Veteran's records and it was his opinion that the Veteran's vasovagal syncope just as likely as not contributed to his death.  

5.  Dr. E.P.'s statement reveals that medical records showed that the Veteran lost consciousness while driving in November 2009, which lead to an automobile accident; he reported that it was proven that vasovagal syncope caused a sudden drop in heart rate and blood pressure, leading to reduced blood flow to the brain, which resulted in a brief loss of consciousness.

6.  While the November 2009 treatment records are not associated with the claims file, Dr. E.P. is competent and credible to report reviewing such records; the Board accepts his reports of what those records indicate with regards to the circumstances of the accident and the injuries resulting from that accident.

7. The December 2014 statement from Dr. E.P. establishes that the Veteran's vasovagal syncope just as likely as not caused him to lose consciousness, which led to the November 2009 automobile accident and that the complications resulting from that accident were the reasons for the Veteran's death listed on his death certificate.  Dr. E.P.'s opinion that the Veteran lost consciousness due to his vasovagal syncope is consistent with the September 2005 VA examination showing such symptomatology associated with that disability.

8.  Affording the appellant the benefit-of-the-doubt, considering the evidence of record showing that the Veteran's vasovagal syncope caused him to lose consciousness as well as Dr. E.P's medical opinion, it is at least as likely as not that the Veteran's service-connected vasovagal syncope contributed to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.101, 3.159, 3.312 (2014).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.


REMAND

Regrettably, a remand is necessary for the issue of service connection for transient cerebral ischemia.  The Veteran had a transient ischemia attack in December 2007 and was seen by a private treatment provider; those records have not been obtained.  Consequently, a remand is necessary to obtain those records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran received for his transient cerebral ischemia.  The Board is particularly interested in records of treatment received at the North Central Baptist Hospital beginning in December 2007.  If any such records identified by the appellant are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  If additional records are received, obtain an addendum medical opinion from the August 2012 VA examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine whether the Veteran's transient cerebral ischemia was related to his military service.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.

The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's transient cerebral ischemia was directly related to his military service or was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected vasovagal syncope. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the appellant and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


